Marston, J.
This action was commenced in justice’s court by issuing a summons on a legal holiday, February 22, 1881. On the return day, a motion was made to .quash the proceedings which was denied, a trial was then had and judgment for the plaintiff. The cause was then taken to the circuit on a special aj>peal and the judgment of the justice reversed. The case comes here on writ of error.
The circuit court erred. The issuing of summons is a ministerial act and is not forbidden by the statute.
The judgment of the circuit must be reversed with costs.
The other Justices concurred.